 

Exhibit 10.3

 

AMENDED AND RESTATED FOURTEENTH AMENDMENT TO LEASE

 

Amendment made this 27TH day of June 2016, amending the Lease dated March 9,
2000 and amended on October 26, 2000, March 12, 2001, April 22, 2002, March 8,
2005, April 5, 2006, January 31, 2007, October 1, 2008, February 19, 2010, March
7, 2011, March 3, 2012, April 16, 2013 May 5, 2014, December 12, 2014 AND
January 5, 2016 (collectively, the “Lease”)

 

Between Princeton Corporate Plaza, LLC (“Landlord”)     And Cytosorbents, Inc.,
f/k/a Medasorb Corporation (“Tenant”)

 

Witnesseth:

 

Whereas the Lease terminated on May 31, 2016 and;

 

Whereas Tenant desires Landlord to extend the Term;

 

Now, therefore, in consideration of the mutual understanding between them and
intending to be legally bound, Landlord and Tenant hereby agree to amend the
Lease as follows:

 

1.Term. The Term of the Lease is hereby extended to May 31, 2018 (the
“Expiration Date”).

 

2.Base Rent. Effective on June 1, 2016, Base Rent for the remainder of the Term
shall be $22,035.00 per month.

 

3.Estimated Operating Expense. Effective on June 1, 2016, Tenant’s estimated
monthly operating expense shall be $7,022.00 and Tenant’s estimated monthly HVAC
maintenance charge shall be $270.00.

 

4.Electric and Gas. Effective on June 1, 2016, Tenant shall pay as Additional
Rent for estimated usage the amounts of $5,825.00 per month for electricity and
$1,063.00 per month for gas.

 

5.Seventh Expansion Space. Landlord does hereby lease to Tenant and Tenant does
hereby rent from Landlord the following described premises: approximately 1,420
square feet in Landlord’s Building at 7 Deer Park Drive, Suite J (the “Seventh
Expansion Space”) in the Township of South Brunswick in the County of Middlesex
and State of New Jersey, which space is further described as the cross-hatched
area on the Floor Plan marked Exhibit A-20 attached hereto and made a part
hereof.

 

6.Demised Premises. Effective on August 1, 2016 (the “Seventh Expansion
Commencement Date”), the Seventh Expansion Space shall be included in the
Demised Premises and the total area of the Demised Premises shall be
approximately 12,916 square feet.

 

7.Use. The Demised Premises shall be used and occupied only and for no other
purpose than office and laboratories (the “Use”), provided, however, that said
Use in the laboratories shall be strictly limited and subject to the activities
set forth in Tenant’s Application for Nonresidential Use Performance Standards
and Tenancy Review submitted to and approved by the Township of South Brunswick
regardless of whether said approval has been received as of the date of
execution of this Lease (the “Tenancy Review”).

 

8.Base Rent. Effective on the Seventh Expansion Commencement Date, Tenant’s
monthly Base Rent for the remainder of the Term shall be $24,756.00.

 

9.Security. Tenant has this day deposited with Landlord the sum of $20,342.00 as
additional security thereby increasing Tenant’s total security deposit to
$81,370.00.

 

10.Tenant’s Proportionate Share. Effective on the Seventh Expansion Commencement
Date, Tenant’s Proportionate Share for the remainder of the Term shall be
24.58%.

 

11.Estimated Operating Expense. Effective on the Seventh Expansion Commencement
Date, Tenant’s estimated monthly Operating Expense shall be $7,890.00 and
Tenant’s monthly HVAC maintenance charge shall be $300.00.

 

 1 

 

 

12.Electric and Gas. Effective on the Seventh Expansion Commencement Date,
Tenant shall pay as Additional Rent for estimated usage the amounts of $6,544.00
per month for electricity and $1,195.00 per month for gas.

 

13.Acceptance and Workletter.

 

a.Landlord shall complete at its own expense and in a good and workmanlike
manner all of the alterations to the Seventh Expansion Space set forth on
Exhibit B-14 (“Landlord’s Work”) attached hereto and made a part hereof. Tenant
acknowledges that it has inspected and examined the Seventh Expansion Space and,
except as set forth in Exhibit B-14, has entered into this Amendment without any
representations on the part of Landlord, its agents or representatives as to the
condition thereof, and, except as set forth in Exhibit B-14, is leasing and
accepting the Seventh Expansion Space “as-is” and “where-is”. No representations
or promises, except as specified herein, have been made by or on behalf of
Landlord, its agents, employees or representatives, or by any real estate
broker, prior to or at the execution of this Amendment, and Landlord is not
bound by, and Tenant will make no claim on account of, any representation,
promise or assurance, expressed or implied, with respect to conditions, repairs,
improvements, services, accommodations, concessions or any other matter, other
than as contained herein.

 

b.Landlord shall at Tenant’s sole cost and expense complete in a good and
workmanlike manner and in compliance with all government rules and regulations
all of the alterations set forth on Exhibit B-15 (“Tenant’s Work”) attached
hereto and made a part hereof.

 

14.Commencement Date.

 

1)The Commencement Date shall be earlier or later than the date set forth at the
beginning of this Lease under the following circumstances:

 

a)The Lease will not commence until the work listed in Exhibit B-14, to be
performed by Landlord, is substantially completed, unless Tenant chooses to
occupy the Demised Premises, or any part thereof, prior to substantial
completion, in which case the Commencement Date shall be the date of said
occupancy by Tenant.

 

b)Except as provided in the preceding paragraph, the Commencement Date will not
be altered if the work listed in Exhibit B-14, to be performed by Landlord, is
not substantially completed due to (i) changes requested by Tenant to Exhibit
B-14 after this Lease was executed or (ii) the failure of Tenant to promptly
provide Landlord with any information necessary for the timely completion of the
work listed in Exhibit B-14 or (iii) the failure of Tenant to cooperate with
Landlord in completion of the work listed in Exhibit B-14 to such an extent as
to cause the delay.

 

2)Substantial completion shall be deemed to have occurred even though (i) minor
details of Landlord’s work remain to be done, provided such details do not
materially interfere with the Tenant’s occupancy of the Demised Premises, or
(ii) any work or installation other than Landlord’s work being performed by
Tenant itself has not been completed.

 

3)Landlord shall not be liable for failure to give possession of the Demised
Premises, or any part thereof, upon the Commencement Date by reason of the fact
that the Demised Premises, or any part thereof, are not ready for occupancy, or
due to a prior tenant holding over in the Demised Premises or due to any other
person being in possession of the Demised Premises or for any other reason.

 

15.Renewal Option.

 

1)Tenant has the option to renew for one ( 1) successive one ( 1) year term upon
six (6) months written notice to Landlord prior to the expiration of the term of
this Lease, time being of the essence; provided, however, that Tenant is not in
default under any of the terms and conditions of this Lease and no event has
occurred which with the giving of notice, passage of time, or both, would
constitute an event of default on the date (i) this option is exercised and (ii)
the renewal term commences. Base Rent for the renewal term shall be increased by
the greater of five percent (5%) or the increases (if any) in the Consumer Price
Index as published by the U.S. Department of Labor (“CPI”). Base Rent for the
renewal term shall be determined (and shall be effective for the entire then
operative lease years in the renewal term) by multiplying the annualized Base
Rent in the last month of the prior term by the greater of a) five percent (5%)
or b) a fraction, the numerator of which fraction shall be the CPI figure for
the month which is two (2) months prior to the month in which the Commencement
Date occurred (the “CPI Month”) and the denominator of which fraction shall be
the figure published for the corresponding month in the initial lease year for
the first renewal and for subsequent renewals, the month used for the numerator
in the preceding renewal period. The CPI used shall be the All Urban Consumers
(CPI-U), U.S. City Average.

 

 2 

 

 

3)Should the CPI cease to be published, then the closest similar published index
by an agency of the U.S. Government shall be substituted. Should there be no
such substitute, the parties hereto shall, under the rules of the American
Arbitration Association, agree to a substitute formula or source, designed to
accomplish the same original purpose of this provision.

 

16.Tenant’s Statement of Estoppel in Favor of Landlord. Tenant hereby confirms
that to the best of its knowledge, after due inquiry and consideration:

 

a.   Tenant does not have any pending or potential causes of action, suits,
liabilities, debts, damages, controversies, agreements, trespasses, judgments,
executions, demands and claims of any nature whatsoever, whether in law or in
equity, against Landlord, its predecessors. successors and assigns, its parents,
subsidiaries, officers, directors, shareholders, employees, agents and
attorneys, any affiliated corporations, their officers, directors, shareholders
and employees, by reason of any matter or cause whatsoever related to or arising
from the Lease, or any other matter which has arisen prior to the date of
execution of this Amendment.

 

b.    The Lease is in full force and effect and there are no defaults thereunder
by Tenant (or to Tenant’s knowledge, by Landlord), nor are there any conditions
which with the passage of time or giving of notice or both would become a
default under the Lease.

 

c.    The Lease is the only agreement between Tenant and the Landlord affecting
the Premises, and the Lease has not been assigned, amended, modified, changed,
altered or supplemented, except as expressly specified herein. Tenant has no
notice or knowledge of any person claiming rights as landlord or as tenant under
the Lease other than Landlord and Tenant respectively.

 

d.    Tenant is in full and complete possession of the Premises pursuant to the
terms of the Lease. There are no options by Tenant or rights to expand the
Premises provided for in the Lease, except as may be expressly provided in the
Lease.

 

e.    All duties of an inducement nature and all inducement clauses have been
fulfilled by Landlord in all respects, including any allowance and rent and
other financial concessions.

 

f.    Tenant has not, at the Premises or within the building, generated, stored,
handled or otherwise dealt with any hazardous or toxic waste or material,
radioactive materials, or other contaminants, the removal of which is required
or the maintenance of which is prohibited, regulated or penalized by an local,
state or federal agency, authority or government unit except as expressly
permitted in the Lease.

 

g.    No petition, suit or proceeding involving Tenant’s bankruptcy, insolvency,
reorganization, receivership, or general assignment for the benefit of creditors
is currently pending or contemplated.

 

17.Release in Favor of Landlord. Tenant hereby releases and forever discharges
Landlord, its predecessors, successors and assigns, its parents, subsidiaries,
officers, directors, shareholders, employees, agents and attorneys, any
affiliated corporations, their officers, directors, shareholders and employees,
from any and all causes of action, suits, liabilities, debts, damages,
controversies, agreements, trespasses, judgments, executions, demands and claims
of any nature whatsoever, whether in law or in equity, whether known or unknown,
and any and all rights, duties, liabilities and obligations, whether presently
enforceable or enforceable in the future, by reason of any matter or cause
whatsoever from the beginning of time to the date of its execution of this
Amendment, related to or arising from the Lease.

 

18.Tenant’s Representations. Tenant represents and warrants that Tenant and the
person(s) executing and delivering this Amendment on Tenant’s behalf each
represent and warrant that such person is duly authorized to so act; that Tenant
is duly organized, is qualified to do business in the State of New Jersey, is in
good standing under the laws of the state of its organization and the laws of
the State of New Jersey, and has the power and authority to enter into this
Lease; and that all action required to authorize Tenant and such person to enter
into this Lease has been duly taken.

 

19.Lease Amendment Submission. Tenant has executed this Amendment upon the
understanding that this Lease shall not in any way bind Landlord until such time
as the same has been approved and executed by Landlord and a counterpart
delivered to or received by Tenant.

 

20.Entire Lease. This Amendment is made a part of the Lease and where a conflict
exits between any provision in the Lease and the provisions of this Amendment,
this Amendment shall govern. Except as specifically amended herein, all of the
terms and conditions of the Lease shall continue with full force and effect.

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals,
or caused these presents to be signed by their proper corporate officers or
other duly authorized representatives and their proper corporate seal (if
applicable) to be hereto affixed, as of the day and year first above written.

 

WITNESS:   LANDLORD     Princeton Corporate Plaza, L.L.C.     By: Princeton
Corporate Management Corp.,
Managing Member

 

/s/ Pamela R. Kent   By: /s/ Teresa Ryan Kent     Name: Teresa Ryan Kent 8/5/16
  Title: Treasurer Date           WITNESS:   TENANT     Cytosorbents, Inc.      
/s/ Kathleen P. Bloch   By: /s/ Phillip Chan     Name: Phillip Chan 8-4-2016  
Title: CEO Date    

 

 4 

 

 

EXHIBIT A-20

 

Seventh Expansion Space

 

[tex10-3pg5.jpg]  

 5 

 

 

EXHIBIT A-21

 

Workletter Floor Plan

 

[tex10-3pg6.jpg] 

 

 6 

 

 

EXHIBIT A-22

 

Workletter Outlet Plan

 

[tex10-3pg7.jpg] 

 

 7 

 

 

EXHIBIT A-23

 

Workletter Ceiling Plan

 

[tex10-3pg8.jpg] 

 

 8 

 

 

EXHIBIT B-14

 

Description of Landlord’s Work

 

All Special Requirements of Tenant that are not included in this Exhibit shall
be at the sole cost and expense of Tenant.

 

1.FLOORING:

Office Area:   Existing hardwood. Laboratory:   New epoxy paint. Corridor Area:
  New VCT from bathrooms to front executive offices. Replace black vinyl base
with gray vinyl base.

 

2.PARTITIONS:

Office Area:   As shown on the outlined area of Exhibit A-21 Floor Plan except
for the items set forth in Exhibit B-15 “Description of Tenant’s Work”
Laboratory:   As shown on Exhibit A-21 Floor Plan except for the items set forth
in Exhibit B-15 “Description of Tenant’s Work” Old Packing Room:   Remove
partition wall.

 

3.ELECTRICAL:

Office Area:   As shown on the outlined area of Exhibit A-22 Outlet Plan except
for the items set forth in Exhibit B-15 “Description of Tenant’s Work”
Laboratory:   As shown on the outlined area of Exhibit A-22 Outlet Plan except
for the items set forth in Exhibit B-15 “Description of Tenant’s Work”

All Special Electric by Tenant. All outlets are 110v unless otherwise specified
on Exhibit A-22.

 

4.LIGHTING:

Office Area:   As shown on the outlined area of Exhibit A-23 Ceiling Plan except
for the items set forth in Exhibit B-15 “Description of Tenant’s Work”
Laboratory:   As shown on the outlined area of Exhibit A-23 Ceiling Plan except
for the items set forth in Exhibit B-15 “Description of Tenant’s Work”

 

5.CEILINGS:

Office Area:   As shown on the outlined area of Exhibit A-23 Ceiling Plan except
for the items set forth in Exhibit B-15 “Description of Tenant’s Work”
Laboratory:   As shown on the outlined area of Exhibit A-23 Ceiling Plan except
for the items set forth in Exhibit B-15 “Description of Tenant’s Work” Corridor
Area, Hall & Bathrooms:   Replace damaged ceiling tiles.

 

6.WALL FINISH:

Office Area:   Painted, white. Laboratory:   Painted, white. Corridor Area:  
Touch up patching and painting to corridor walls & trim. Paint door trims gray
to match cove base. Install corner guards. Clean up corridor doors with clear
coat. Install kick plate on Mechanical Room Door 013. Conference Room:   Touch
up painting conference room. [tex10-3pg9.jpg]

 

7.INTERIOR DOORS:

Office Area:   As shown on the outlined area of Exhibit A-21 Floor Plan except
for the items set forth in Exhibit B-15 “Description of Tenant’s Work”
Laboratory:   As shown on the outlined area of Exhibit A-21 Floor Plan except
for the items set forth in Exhibit B-15 “Description of Tenant’s Work” Corridor
Area:   Relocate break-room door to hallway wall. Close up existing door area.

 

8.PLUMBING:

Corridor Area:   Cold water connections to fume hoods.   Relocate existing
safety eyewash from rear corridor to Quality Control lab, relocate thermostat.

 

9. HEATING & AIR CONDITIONING: Cooling 78 degrees at 95 degrees.     Heating 68
degrees at 0 degrees.

 

10. FIRE EXTINGUISHERS: As per Township code.

 

11. SPRINKLERS: As per Township code.

 



12. LABORATORY EQUIPMENT & FURNISHINGS: Three (3) fume hoods, cabinets and
benches per Exhibit A-21 Floor Plan. Remove old security system components,
relocate benches and cabinets from old packing room to new packing room.



 

13. OTHER: Remove bug zappers in foyer. Patch and paint. Patch and paint where
tenant has pill sign removed. Hard prune interior tree and repair ceiling leak
in foyer. Clean up general landscaping at entrance, including removing dead
plants, tree and stump.

 

 9 

 

 

EXHIBIT B-15

 

Description of Tenant’s Work

 

Fit-out Costs by Tenant:

 

All special requirements not included in Exhibit B-14 will be at Tenant cost.

 

The following are included in the cost specified in Paragraph 9 of this
Amendment:

 

ITEM   DESCRIPTION   COST Data & Telecommunications   Equipment & Installation  
By Tenant           Tenant Equipment   Mechanical Connections   TBD          
Signage   Interior and exterior Tenant signs   By Tenant           Polymer lab
floor   Repair and epoxy paint floor   50% By Tenant           Polymer lab door
  Install door from Polymer lab to Expansion 7 Suite J lab   By Tenant

 

 10 

